DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “the first semiconductor region including a portion directly contacting an other semiconductor portion of the second semiconductor region, a direction from the portion directly contacting the other semiconductor portion toward the other semiconductor portion being along the second direction, a position of the third semiconductor region in the first direction being between a position of the third partial region in the first direction and a position in the first direction of the portion directly contacting the other semiconductor portion” in combination with the other required elements of claim 1.
Specifically, the limitations are material to the inventive concept of the application in hand to form n-type region directly under the p-well region with the relative size and shape as in fig1 to achieve reduced on-state resistance.
Dependent claims 2-21 are respectively dependent on currently amended allowable independent claim 1. Therefore, dependent claims incorporate the allowable limitations of claim 1. Consequently, claims 2-21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812